Citation Nr: 0310649	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
disorder, claimed as secondary to a service-connected 
cervical spine disability.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to a service-connected 
cervical spine disability.

3.  Entitlement to service connection for a bilateral lower 
leg disorder, claimed as secondary to a service-connected 
cervical spine disability.

4.  Entitlement to service connection for a left shoulder 
disorder, claimed as secondary to a service-connected 
cervical spine disability.

5.  Entitlement to an increased disability rating for the 
veteran's service-connected cervical spine disability, 
currently evaluated as 20 percent disabling.




REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and D.R.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran had active service from December 1962 to November 
1964 and from November 1990 to September 1991. 

The veteran was granted service connection for a cervical 
spine disability in a November 1993 rating decision and was 
awarded a 10 percent disability rating.  

In March 1996, the RO received the veteran's claim for an 
increased rating for his service-connected cervical spine 
disability and for service connection for bilateral arm, 
shoulder, knee and lower leg disabilities, all claimed as 
secondary to the cervical spine disability.  In a June 1997 
rating decision, the RO denied the claims.  The veteran 
disagreed with the June 1997 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 1998.  

Subsequently, in a July 1998 rating decision, the disability 
rating assigned the veteran's cervical spine disability was 
increased to 20 percent.  The veteran continued to express 
his disagreement with that rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  The veteran testified at a personal hearing 
before a RO hearing officer in November 1998.


Issues not on appeal

In a September 2002 RO rating decision, the RO declined to 
reopen claims of entitlement to service connection for 
multiple symptoms claimed due to an undiagnosed illness.  It 
also declined to reopen a claim of entitlement to service 
connection for fibromyalgia.  To the Board's knowledge, the 
veteran has not expressed disagreement with those decisions, 
and they are therefore not now before the Board.

In a March 2002 claim, the veteran maintained that he has 
obsessive-compulsive disorder and an anxiety disorder, due to 
an undiagnosed illness.  [The Board notes in passing that the 
veteran was granted service connection for post-traumatic 
stress disorder in April 2001.]  While the RO adjudicated 
other conditions claimed due to an undiagnosed illness in 
September 2002, it does not appear that the RO addressed 
these issues.  These issues are referred to the RO for 
appropriate action.




REMAND

The veteran is seeking entitlement to service connection for 
bilateral arm, knee and lower leg disorders, as well as a 
left shoulder disorder, all claimed as secondary to a 
service-connected cervical spine disability.  He also seeks 
an increased disability rating for his service-connected 
cervical spine disability, which is currently evaluated as 20 
percent disabling.  

With respect to these issues, in December 2002, the Board 
undertook additional development, pursuant to authority 
granted by 38 C.F.R. § 19.9 (a) (2) (2002).  The Board wrote 
to the VA physician who conducted a December 1999 VA 
examination of the veteran to clarify certain issues raised 
in the examination report, and to ask the examiner to review 
additional evidence and render an opinion. This was 
accomplished.   

Subsequent to the Board's development action, in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  The Federal 
Circuit specifically noted that 38 C.F.R. § 19(a)(2) (2002) 
is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  Because the 
Board has obtained additional evidence with respect to these 
issues, in light of the Federal Circuit's decision, the case 
must be remanded for adjudication by the RO and preparation 
of a supplemental statement of the case (SSOC).  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the issues noted above are REMANDED for the 
following action:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are complied with in developing 
these claims.

2.  The RO should review the evidence of 
record, including the additional evidence 
obtained by the Board, and readjudicate 
the veteran's claims.  The RO should 
accomplish any additional development 
deemed necessary.  If any of the claims 
remain denied, the RO should provide the 
veteran with a SSOC.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


